Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 1 of 8 PAGEID #: 976




                            EXHIBIT 8
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...          https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 2 of 8 PAGEID #: 977




             Steven Crowder Allegedly Hunting Manchester Bombing
             Mastermind Dean Obeidallah in ISIS-Occupied Syria!
             Andrew Anglin
             Daily Stormer

             August 29, 2017




                               Dean “Dean of ISIS” Obediallaih, mastermind of the Manchester bombing

             I am being sued by a greasy Islamic terrorist who is now claiming that real tweets that he posted were

             faked by me, as he tries to wiggle his way out of guilt for masterminding the Manchester bombing.

             Dean Obedelliah openly admitted to carrying out the attack on Twitter, and all I did was post screen shots.

             His lawsuit – or perhaps I should say “lolsuit” – is pure fabrication, designed to cover-up his key role in the
             bombing.

             You can read the fake news take on this at Cleveland.com.

             Here’s an example:




1 of 7                                                                                                                      8/30/17, 1:09 PM
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...         https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 3 of 8 PAGEID #: 978




             See.

             They are claiming I edited the Tweets. In fact, he edited the tweets. And before you’re like “ANGLIN
             TWITTER DOESN’T LET YOU EDIT TWEETS” – get this: he’s got what’s called a “Master’s Account,” which is a

             special type of Twitter account that allows users to edit tweets.

             That’s the reality we’re living in here, folks: I can’t even keep a website up, and this ADMITTED TERRORIST

             who is PLANNING MORE ATTACKS from a base in RAQQA is still on TWITTER with a MASTER’S ACCOUNT.

             And I’M THE ONE getting sued, while he lives it up in ISIS-controlled Syria with 14 Yazidi child sex slaves he
             calls his “girlies.”

             Luckily for the forces of good in the universe, the heroic white hero Steve Crowder has taken up the cause

             and vowed to hunt down Obedelliah AKA “The Dean of Comedy” and make him woe the day.




2 of 7                                                                                                                     8/30/17, 1:09 PM
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...        https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 4 of 8 PAGEID #: 979




                                                          Dean Obelidiallh




                                                           Steven Crowder

             US President Donald Trump has gone around the established and legal legal system and personally given a

             warrant directly to the vigilante mass-murderer Crowder to bring Obelidelia to justice.

             According to a series of Tweets during a back and forth with Obidiallah, Crowder, leader of a massive



3 of 7                                                                                                                    8/30/17, 1:09 PM
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...       https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 5 of 8 PAGEID #: 980

             secret army of Neo-Nazi terrorists, has traveled to Syria to track down the notorious bomber and frivolous

             lawsuit filer…




4 of 7                                                                                                                   8/30/17, 1:09 PM
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...        https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 6 of 8 PAGEID #: 981




             I cannot confirm that Crowder actually trained Seal Team Six. However, he has run the most infamous

             international Neo-Nazi terrorist organization on the planet – The Blood Order of Aryan Skinheads – for
             nigh a decade, and is, according to the SPLC, “personally responsible for the brutal torture, murder and

             dismemberment of hundreds of Jews, blacks, Muslims and Mexicans.” He is also responsible, again

             according to the SPLC, for more than three dozen synagogue bombings dating back to 2002 when he
             released a grainy video declaring “the beginning of the real and final Holocaust.”


             He has only been arrested once, in 2011, when he is said to have “slipped out of handcuffs, bent the bars
             of the jail cell and squeezed through.” He killed nine cops during his escape. He made 12 children



5 of 7                                                                                                                    8/30/17, 1:09 PM
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...          https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 7 of 8 PAGEID #: 982

             fatherless, and one motherless. He has referred to cops as “blue ZOG niggers.”

             Allegedly, Twitter won’t ban him due to repeated threats that if they do “all of their offices will explode

             simultaneously.”




6 of 7                                                                                                                      8/30/17, 1:09 PM
Steven Crowder Allegedly Hunting Manchester Bombing Mastermi...         https://dailystormer.al/steven-crowder-allegedly-hunting-mancheste...
             Case: 2:17-cv-00720-EAS-EPD Doc #: 46-9 Filed: 11/16/18 Page: 8 of 8 PAGEID #: 983



             Currently, it is unknown what has happened with Crowder (The Dean of Genocide) or the Dean of Comedy.
             What we do know is that these were the last Tweets by either of them.

             Presumably, even if Dean disappears, the Association of Moslems will still sue me. So send some money,

             lmao. I’m also getting sued by the Jews (although that is I think totally covered already). These Semitic rats

             just crawl up into the country my ancestors built and start drinking the blood from my veins and
             demanding cash. I might even be getting sued over Charlottesville somehow. I’m also kicked off of the

             internet by Jews, and that shit is not cheap.




7 of 7                                                                                                                     8/30/17, 1:09 PM
